Determination of the town board of the town of Huntington unanimously confirmed and certiorari proceeding dismissed, with fifty dollars costs and disbursements, upon the authority of Tiffany v. Town of Oyster Bay (209 N. Y. 1), and on the further ground that any different holding upon the further facts in this ease would involve a change of the boundary line between the counties, which can be done only by act of the Legislature. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.